Exhibit 10.4

 

RESTRICTED STOCK INCENTIVE AWARD AGREEMENT

 

This instrument is issued as of the      day of                 , 2004, by
ONEOK, Inc., an Oklahoma corporation, (hereinafter referred to as
“Corporation”), to                          (hereinafter referred to as
“Grantee”), a key employee of the Corporation or a division or subsidiary
thereof, pursuant to the terms of the Corporation’s Long-Term Incentive Plan, as
amended (hereinafter referred to as the “Plan”).

 

1. Restricted Stock Incentive Award. This instrument and that certain Notice of
Restricted Stock Incentive Award and Agreement, dated                     ,
2004, a copy of which is attached hereto and incorporated herein by reference
(the “Notice of Restricted Stock Incentive Award and Agreement”) constitute
evidence that the Corporation of the issuance and grant of a Restricted Stock
Incentive Award to the Grantee by the Corporation under the Plan of             
Restricted Stock Incentive Units that shall entitle the Grantee to receive cash
and shares of the Corporation’s Common Stock (hereinafter referred to as “Common
Stock”), all subject to the terms, provisions, and conditions of this instrument
(including, without limitation, the restrictions stated in paragraph 5, below)
and of the Plan, which are incorporated herein by reference (hereinafter
referred to as “Award”). This instrument, when executed by the Grantee, together
with the Notice of Restricted Stock Incentive Award and Agreement constitute one
agreement between the Corporation and the Grantee. Notwithstanding the
foregoing, should there be any inconsistency between the provisions of this
instrument and the terms of the Award stated in the resolutions and records of
the Board of Directors of the Corporation, or the Plan, the provisions of such
resolutions and records and of the Plan shall control. The grant of Restricted
Stock Incentive Units to the Grantee shall be effective in the manner and to the
extent provided in this instrument and the Plan as to all or any part of the
shares of stock subject to the grant from time to time during the period stated
herein.

 

2. Plan. The Award is issued pursuant to the Plan, as amended, and approved by
the Shareholders of the Corporation, which provides that a specific aggregate
number of shares of Common Stock of the Corporation may be issued or transferred
pursuant to stock incentives under the Plan. The Plan specifies the authority of
the Corporation, its Board of Directors, and a committee of the Board of
Directors to select key employees to be granted stock incentives. The Executive
Compensation Committee of the Board of Directors (hereinafter referred to as the
“Committee”) is authorized to administer the Plan with respect to the Award and
the grant of the Award made to the Grantee pursuant to the Plan. Except where
expressly stated or clearly indicated otherwise by the terms of this instrument,
all terms, words and phrases used herein shall have the same meaning and effect
as stated in the Plan. The Grantee has been provided a complete copy of the Plan
with this instrument.

 

3. Grantee’s Certificate Concerning Award and Employment. In consideration of
the Corporation’s granting the Award of Restricted Stock Incentive Units as
incentive compensation to Grantee, the Grantee by acceptance thereof, and
signing this instrument evidencing its terms, agrees to such terms and to
continue to contribute and perform service in the employ of the Corporation or a
division or subsidiary thereof at the direction, will and pleasure of the
Corporation and the Board of Directors. Provided, however, neither the foregoing
agreement of the Grantee in this paragraph 3, nor any other provision in this
Certificate shall confer on the Grantee any right to continue in the employ of
the Corporation (or



--------------------------------------------------------------------------------

a division or subsidiary thereof), or interfere in any way with the right of the
Corporation (or such division or subsidiary) to terminate the Grantee’s
employment at any time.

 

4. Registration of Stock; Grantee’s Representation With Respect To Purchase for
Investment. It is intended by the Corporation that the Plan and shares of Common
Stock covered by the Award issued and granted to the Grantee referred to in
paragraph 1, are to be registered under the Securities Act of 1933, as amended,
prior to the date of the grant; provided, that in the event such registration is
for any reason not made effective for such shares, the Grantee agrees, for the
Grantee, and for the Grantee’s heirs and legal representatives by inheritance or
bequest, that all shares acquired pursuant to the grant will be acquired for
investment and not with a view to, or for sale or tender in connection with the
distribution of any part thereof, including any transfer or distribution of such
shares by the Grantee pursuant to the grant and this Certificate or as otherwise
allowed by the Plan.

 

5. Restrictions; Restricted Period; Transfer of Cash and Stock to Grantee. The
issue and grant of the Award to the Grantee stated in paragraph 1., above, are
subject to the following terms and conditions:

 

(a) The ownership and transfer of the Restricted Stock Incentive Units granted
to the Grantee shall be restricted during the period beginning
                    , 2004, the date of the grant thereof (hereinafter referred
to as “Grant Date”) and ending on                     , 2007, (which period is
hereinafter referred to as “Restricted Period”), as herein provided.

 

(b) The Restricted Stock Incentive Units, or any cash or Common Stock to be paid
or transferred to Grantee pursuant to the Award may not be sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by Grantee or any
other person except as provided in this instrument and the Plan until the
expiration of the Restricted Period.

 

(c) The Grantee shall earn and become vested and entitled to the Restricted
Stock Incentive Units granted by this Award under paragraph 1, above, at the
expiration of the Restricted Period. Upon expiration of the Restricted Period,
the Grantee shall be entitled to receive, and the Corporation shall:

 

(1) Issue to Grantee one (1) share of Common Stock for each Restricted Stock
Incentive Unit with respect to two-thirds (2/3) of the Restricted Stock
Incentive Units that become earned by and vested in the Grantee pursuant to the
Award provided no fractional shares shall be issued and any fractional shall be
paid to the Grantee in cash; and

 

(2) Pay to Grantee cash equal to the Fair Market Value of a share of Common
Stock on the date of expiration of the Restricted Period for each Restricted
Stock Incentive Unit with respect to the remaining one-third (1/3) of the
Restricted Stock Incentive Units that become earned by and vested in the Grantee
pursuant to the Award.

 

(d) The Grantee shall become vested in the Restricted Stock Incentive units
granted to the Grantee hereunder and cash and Common Stock paid and transferred
pursuant to the Award free and clear of all restrictions imposed by the Award if
the Grantee’s employment

 

- 2 -



--------------------------------------------------------------------------------

by the Corporation does not terminate during the Restricted Period; provided,
that the Grantee shall become partially vested in the Restricted Stock Incentive
Units and cash and Common Stock payable pursuant to the Award and the
restrictions imposed by the Award shall partially cease to apply in events to
the extent described in paragraph 6(d), below.

 

(e) If the Grantee’s employment with the Corporation (or a division or
subsidiary thereof) terminates prior to the end of the Restricted Period by
reason of (i) the Grantee’s voluntary termination of the Grantee’s employment
with the Corporation (or a division or subsidiary), or (ii) the involuntary
Termination for Cause by the Corporation of the Grantee’s employment with the
Corporation (or a division or subsidiary), the Grantee shall forfeit all the
Grantee’s right, title or interest in the Restricted Stock Incentive Units, and
to any cash or Common Stock payable pursuant to the Award; and the Grantee shall
forfeit such right, title and interest in the Restricted Stock Incentive Units,
and to any cash or Common Stock payable pursuant to the Award regardless of the
reason for such termination of employment. Any such termination of employment of
the Grantee described in the preceding sentence shall not be deemed to occur by
reason of transfer of employment of the Grantee by or between the Corporation
and any division or wholly owned subsidiary of the Corporation.

 

(f) The Grantee shall not be entitled to vote any shares of Common Stock that
may be issued to the Grantee pursuant to the Award prior to the end of the
Restricted Period and issuance of such Common Stock to Grantee pursuant to the
Award.

 

(g) No dividends with respect to shares of Common Stock that may be issued to
the Grantee under the Award shall accrue or become payable to the Grantee prior
to the end of the Restricted Period and issuance of such Common Stock to Grantee
pursuant to the Award

 

6. Transferability of Restricted Stock Incentive Units, Cash or Common Stock;
Termination of Employment.

 

(a) Except as provided in subparagraph (b) of this paragraph 6, below, this
instrument, the Grantee’s rights and obligations thereunder, and the Restricted
Stock Incentive Units granted hereunder shall not be transferable by the Grantee
otherwise than by will or the laws of descent and distribution which apply to
the Grantee’s estate.

 

(b) Notwithstanding the foregoing, the Grantee may transfer any part or all of
the Grantee’s rights in the Restricted Stock Incentive Units to members of the
Grantee’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, Restricted Stock Incentive Units
shall continue to be subject to the same terms and conditions otherwise
applicable hereunder and under the Plan immediately prior to its transfer,
except that this stock shall not be further transferable by the transferee inter
vivos, except for transfer back to the original Grantee. For any such transfer
to be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee shall furnish to the Committee such information
as it may request with respect to the transferee and the terms and conditions of
any such transfer. For

 

- 3 -



--------------------------------------------------------------------------------

purposes of transfer of this grant under this subparagraph (b), “immediate
family” shall mean the Grantee’s spouse, children and grandchildren.

 

(c) Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the restrictions stated in paragraph 5 applicable
to the Restricted Stock Incentive Units), all rights and interest of the Grantee
in the Restricted Stock Incentive Units shall become invalid and wholly
terminated and forfeited upon (i) the Grantee’s voluntary termination of the
Grantee’s employment with the Corporation (or a division or subsidiary), or (ii)
the involuntary Termination for Cause by the Corporation of the Grantee’s
employment with the Corporation (or a division or subsidiary).

 

(d) Notwithstanding the foregoing provisions, in the event of termination of the
Grantee’s employment with the Corporation during the Restricted Period by reason
of (i) the involuntary termination of the Grantee’s employment with the
Corporation other than a Termination for Cause (ii) the retirement of the
Grantee, (iii) the Total Disability of the Grantee, or (iv) the Grantee’s death
while still employed by the Corporation (or a division or subsidiary), then
partial vesting shall be allowed as provided in this paragraph (d) and the
Grantee shall become vested in and receive, in the event of any such involuntary
termination of employment other than a Termination for Cause, retirement or
Total Disability, and the legatees, or personal representatives or heirs of the
Grantee shall be vested in and entitled to receive, in the event of the
Grantee’s death, the percentage of the Restricted Stock Incentive Units which is
determined by dividing the number of full months which have elapsed under the
Restricted Period at the time of such termination of employment by the number of
full months in the Restricted Period.

 

(e) The Grantee may designate a Beneficiary to receive any rights of the Grantee
which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee; and in the absence of
such designation of a beneficiary, any such rights shall be deemed to be
transferred to the estate of the Grantee.

 

(f) For purposes of the Award to the Grantee and this instrument, an involuntary
“Termination for Cause” of the Grantee’s employment with and by the Corporation
(or a division or subsidiary) shall mean that the Corporation (or a division or
subsidiary has terminated such employment by reason of (i) the Grantee’s
conviction in a court of law of a felony, or any crime or offense involving
misuse or misappropriation of money or property, (ii) the Grantee’s violation of
any covenant, agreement or obligation not to disclose confidential information
regarding the business of the Corporation (or a division or subsidiary), (iii)
any violation by the Grantee of any covenant not to compete with the Corporation
(or a division or subsidiary), (iv) any act of dishonesty by the Grantee which
adversely effects the business of the Corporation (or a division or subsidiary),
(v) any willful or intentional act of the Grantee which adversely affects the
business of, or reflects unfavorably on the reputation of the Corporation (or a
division or subsidiary); (vi) the Grantee’s use of alcohol or drugs which
interferes with the Grantee’s performance of duties as an employee of the
Corporation (or a division or subsidiary), or (vii) the Grantee’s failure or
refusal to perform the specific directives of the Corporation’s Board of
Directors, or its officers which directives are consistent with the scope and
nature of the Grantee’s duties and responsibilities with the existence and
occurrence of all of such causes to be determined by the Corporation, in its
sole discretion; provided, that nothing contained in the foregoing provisions of
this paragraph shall be deemed to interfere in any way with the right of

 

- 4 -



--------------------------------------------------------------------------------

the Corporation (or a division or subsidiary), which is hereby acknowledged, to
terminate the Grantee’s employment at any time without cause.

 

(g) For purposes of this instrument and the Award, “Total Disability” shall mean
that the Grantee is permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and has established such disability to the extent and in the manner and
form as may be required under the provisions of Section 22(e) of the Internal
Revenue Code of 1986, as amended (or corresponding section of any future federal
tax code), and regulations thereunder.

 

7. Administration of Restricted Stock Incentive Award. The grant of the Award
shall be subject to such other rules and requirements as the Committee, in its
sole discretion, may determine to be appropriate with respect to administration
thereof and the restrictions made applicable to the Grantee and the Restricted
Stock Incentive Units during the Restricted Period. This instrument and the
rights and obligations of the parties involved, shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under Section 11, and other pertinent
provisions of the Plan. The Grantee shall take all actions and execute and
deliver all documents as may from time to time be requested by the Committee in
connection with such restrictions and in furtherance hereof. The Grantee agrees
to pay to the Corporation any applicable federal, state, or local income,
employment, social security, medicare, or other withholding tax obligation
arising in connection with the grant of the Award to the Grantee; and the
Corporation shall have the right, without the Grantee’s prior approval or
direction, to satisfy such withholding tax by withholding all or any part of the
cash and Common Stock that would otherwise be transferred and delivered to the
Grantee, with any shares so withheld to be valued at the Fair Market Value (as
defined in Section 2[k] of the Plan) on the date of such withholding. The
Grantee, with the consent of the Corporation, may satisfy such withholding tax
by delivery and transfer to the Corporation of shares of Common Stock of the
Corporation previously owned by the Grantee, with any shares so delivered and
transferred to be valued at the Fair Market Value on the date of such delivery.

 

8. Adjustment Provisions. It is understood that, prior to the expiration of the
Restricted Period provided in paragraph 5.(a), certain changes in capitalization
of the Corporation may occur. It is, therefore, understood and agreed with
respect to changes in capitalization that:

 

(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the number of Restricted Stock Incentive Units described
in Section 1 of this instrument, the number of Restricted Stock Incentive Units
which the Grantee would have been entitled to if the Grantee had been the fully
vested and unrestricted owner of the number of Restricted Stock Incentive Units
then held under the Award granted, but not theretofore received without
restriction; provided, however, that the additional Restricted Stock Incentive
Units shall be subject to all terms and provisions of this instrument
(including, without limitation, the restrictions stated in paragraph 5, above),
and in making such adjustments, no fractional Restricted Stock Incentive Units
shall be awarded, and the Grantee shall be entitled to receive

 

- 5 -



--------------------------------------------------------------------------------

only the number of full Restricted Stock Incentive Units to which the Grantee
may be entitled by reason of such adjustment at the adjusted grant price per
share.

 

(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of shares of Restricted Stock Incentive Units which are the subject
matter of the Award evidenced by this instrument as a result of such
acquisition.

 

(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Restricted Stock Incentive
Units described in Section 1 of this instrument, by increasing or decreasing the
number of Restricted Stock Incentive Units, as may be required to enable the
Grantee to acquire the same proportionate stockholdings as the grant of the
Award would originally have provided. Provided, however, that any additional
Restricted Stock Incentive Units shall be subject to all terms and provisions of
this instrument (including, without limitation, the restrictions stated in
paragraph 5, above), and that in making such adjustments, no fractional
Restricted Stock Incentive Units shall be awarded, and the Grantee shall be
entitled to receive only the number of full Restricted Stock Incentive Units to
which the Grantee may be entitled by reason of such adjustment.

 

(d) Notwithstanding any provision to the contrary stated herein, to the extent
Restricted Stock Incentive Units are still restricted and not vested in Grantee
at the time of a Change in Control with respect to the Corporation, then
pursuant to the provisions of Section 8 of the Plan, they shall become fully
vested and completely unrestricted and free and clear of any restrictions stated
herein at that time; provided, that if such Change in Control occurs less than
six (6) months after the date of the grant of Restricted Stock Incentive Units
to the Grantee, then Restricted Stock Incentive Units shall become fully vested
and completely unrestricted and free and clear of any restrictions stated herein
at the time of such Change in Control only if the Grantee agrees in writing, if
requested by the Corporation in writing, to remain in the employ of the
Corporation or a division or subsidiary of the Corporation at least through the
date which is six (6) months after the date the grant was made with
substantially the same title, duties, authority, reporting relationships, and
compensation as on the day immediately preceding the Change in Control. The
provisions of this subparagraph (d) shall be applied in addition to, and shall
not reduce, modify, or change any other obligation or right of the Grantee
otherwise provided for in paragraph 3, above, concerning the Grantee’s continued
employment with the Corporation or the termination thereof. If the Restricted
Stock Incentive Units become subject to this subparagraph (d), they shall become
fully vested in the Grantee and nonforfeitable. Such Restricted Stock Incentive
Units are subject to the provisions of Section 5(c) of the Plan authorizing the
Corporation, or a committee of its Board of Directors, to provide in advance or
at the time of a Change in Control for cash to be paid in settlement of the
Restricted Stock Incentive Units, all subject to such terms and conditions as
the Corporation or the Committee, in its sole discretion, may determine and
impose. For purposes of this subparagraph (d), the term “Change in Control”
shall have the same meaning as provided in the definition thereof stated in
Section 2(c) of the Plan, including any amendments thereof which may be made
from time to

 

- 6 -



--------------------------------------------------------------------------------

time in the future pursuant to the provisions of the Plan, with any amended
definition of such term to apply to all events thereafter coming within the
amended meaning.

 

9. Stock Reserved. The Corporation shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
terms stated in this instrument, and shall pay all original issue taxes on the
transfer of the Common Stock to the Grantee and all other fees and expenses
necessarily incurred by the Corporation in connection therewith.

 

10. Rights of Shareholder. Except as otherwise provided in this instrument, the
Grantee shall have no rights as a shareholder in respect of the Restricted Stock
Incentive Units for which the Award is granted; and the Grantee shall not be
considered or treated as a record owner of shares of Common Stock with respect
to the Restricted Stock Incentive Units until the Common Stock is issued to
Grantee and no longer subject to any of the restrictions imposed under the Award
indicated in this instrument.

 

11. Entire Agreement. This instrument contains the entire terms of the Award,
and may not be changed orally or other than by a written instrument issued and
approved by the Corporation pursuant to the Plan. This instrument supersedes any
agreements or understandings that may have previously existed, and there are no
other agreements or understandings, relating to its subject matter.

 

12. Successors and Assigns. The Award evidenced by this instrument shall inure
to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto.

 

The Grantee hereby acknowledges receipt of this instrument and a copy of the
Plan, and accepts the Award under the terms and conditions stated in this
instrument, subject to all terms and provisions of the Plan, by signing this
instrument in duplicate originals, as of the date first stated above.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

  Grantee

 

- 7 -



--------------------------------------------------------------------------------

ONEOK, INC. LONG-TERM INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK INCENTIVE AWARD AND

AGREEMENT

 

This instrument confirms the grant of a Restricted Stock Incentive Award under
the ONEOK, Inc. Long-Term Incentive Plan (“Plan”) to certain persons as a
participant in the Plan (“Participants”) by action of the Board of Directors of
ONEOK, Inc., an Oklahoma corporation (“Corporation”), on the      day of
                , 2004, as more particularly stated in the records of the
Corporation, pursuant to the terms and provisions of the Plan, which shall
determine the rights and obligations of all parties under such grant.

 

The Corporation delivers a true copy of this instrument to you as a Participant
in the Plan granted a Restricted Stock Incentive Award by such action, with
duplicate originals of the Restricted Stock Incentive Award Agreement
(“Agreement”) in the form attached hereto, stating the specific terms of the
stock incentive that is granted to you as a Participant under the Plan, and
which together shall constitute evidence of the grant of that Restricted Stock
Incentive Award to you, and your acceptance and agreement to those terms when
one duplicate original of the Agreement is signed by you and returned to the
Corporation.

 

        

ONEOK, Inc.

              

Date

 

 

--------------------------------------------------------------------------------

  

By

 

 

--------------------------------------------------------------------------------

            

David L. Kyle

            

Chairman of the Board, President and

            

Chief Executive Officer